DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
This Office Action is in response to the amendment filed on 01/26/2021.  Examiner acknowledged that claims 1, 3, 5, 7-8 and 14 are amended; claims 2, 4, 6 and 9 are canceled; claim 15 is withdrawn.  Currently, claims 1, 3, 5, 7-8 and 10-14 are pending.  The claims have been considered and after a comprehensive search of the prior art, the claims as amended are allowable.
Claim 1 is allowable. The restriction requirement among Group I and Group II , as set forth in the Office action mailed on 06/19/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/19/2020 is withdrawn.  Claim 15, directed to Group II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1, 3, 5, 7-8 and 10-15 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…wherein the cylindrical housing of the ground electrode surrounds the voltage electrode and the dielectric barrier and the cylindrical housing extends in parallel with the cylindrical body of the dielectric barrier and the rod along the first direction such that a passage for passing the reaction gas is provided between the cylindrical body of the dielectric barrier and the cylindrical housing of the ground electrode and a cross sectional area of the passage is smaller than a sectional area of the shield plate thereby increasing a speed of the reaction gas passing through the passage." and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 3, 5, 7-8 and 10-15 are allowed as being dependent on claim 1).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Chang (2009/0162263).
Chang discloses an atmospheric pressure plasma reactor comprising voltage electrode and ground electrode.  However, Chang fails to disclose wherein the cylindrical housing of the ground electrode surrounds the voltage electrode and the dielectric barrier and the cylindrical housing extends in parallel with the cylindrical body of the dielectric barrier and the rod along the first direction such that a passage for passing the reaction gas is provided between the cylindrical body of the dielectric barrier and the cylindrical housing of the ground electrode and a cross sectional area of the passage is smaller than a sectional area of the shield plate thereby increasing a speed of the reaction gas passing through the passage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Henry Luong/Primary Examiner, Art Unit 2844